

Exhibit 10.4


AMENDMENT NO. 1
TO THE NORTH AMERICAN COAL CORPORATION
EXCESS RETIREMENT PLAN
(Effective January 1, 2008)


The North American Coal Corporation hereby adopts this Amendment No. 1 to The
North American Coal Corporation Excess Retirement Plan (Effective January 1,
2008) (the "Plan"), to be effective as of, and contingent upon, the “Spin Off
Date,” as such term is defined in the 2012 Separation Agreement between NACCO
Industries, Inc. and Hyster-Yale Materials Handling, Inc. Words used herein with
initial capital letters which are defined in the Plan are used herein as so
defined.


Section 1


Section 2.04 of the Plan is hereby amended by deleting the phrase “any bonus
under the Company's annual incentive compensation plan(s)” and replacing it with
the phrase “any bonus under the Company's Annual Incentive Compensation Plan or
the NACCO Industries, Inc. Annual Incentive Compensation Plan.”


Section 2


Section 3.01(a) of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:


“Notwithstanding any provision of the Plan to the contrary, the 2012
Compensation deferral election (including Bonuses earned in 2012 that will be
paid in 2013) made prior to December 31, 2011 by any Participant who was a
participant in the NACCO Materials Handling Group, Inc. Excess Retirement Plan
(the “NMHG Excess Plan”), and who transferred employment to NACCO as of the
Spin-Off Date (as such term is defined in the 2012 Separation Agreement between
NACCO and Hyster-Yale Materials Handling, Inc.), shall continue in full force
and effect under this Plan after the Spin-Off Date.”




EXECUTED this 12th day of September, 2012.




THE NORTH AMERICAN COAL CORPORATION




By: /s/ Charles A. Bittenbender
Title: Charles A. Bittenbender    
Assistant Secretary



1